Citation Nr: 0701720	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served for 1 year, 8 months, and 3 days on active 
duty, ending in August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2006.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2003; according to his death 
certificate, the immediate cause of death was acute renal 
failure.  Severe congestive dilated cardiomyopathy and 
ischemic heart disease were underlying causes that 
contributed to his death.  Chronic obstructive pulmonary 
disease and diabetes were noted to be significant conditions 
contributing to death but not resulting in the underlying 
cause.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  No disease contributing to the veteran's death is 
attributable to his period of military service.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband's service in Vietnam and exposure to herbicides led 
to his development of diabetes mellitus, which was one of 
several significant conditions contributing to his death. 

The veteran died in July 2003.  His certificate of death 
indicates that the immediate cause of his death was acute 
renal failure.  Severe congestive dilated cardiomyopathy and 
ischemic heart disease were underlying causes that 
contributed to his death.  Chronic obstructive pulmonary 
disease (COPD) and diabetes were noted to be significant 
conditions contributing to death but not resulting in the 
underlying cause.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  However, as noted above, 
the appellant contends that the veteran's diabetes mellitus 
was related to service in Vietnam.  

The veteran's service medical records (SMRs) are negative for 
any reference to treatment for heart disability, lung 
disability, or diabetes mellitus.  

A stress cardiolite report from Lincoln Regional Hospital 
dated in October 1996 revealed stress induced ischemia of the 
inferior left septal ventricular myocardium and reduction of 
left ventricular function suggestive of cardiomyopathy.  
Pulmonary function testing dated in October 1996 revealed 
severe obstructive pulmonary impairment.  

A cardiac catheterization report from Huntsville Hospital 
dated in October 1996 revealed mildly elevated right heart 
pressures, elevated left ventricular end-diastolic and wedge 
pressures, depressed cardiac output and cardiac index, severe 
left ventricular systolic dysfunction, and moderate middle 
right coronary artery stenosis.  

Associated with the claims file are private treatment reports 
from The University of Alabama at Birmingham dated from 
January 1997 to July 2003.  The veteran was followed for 
dilated cardiomyopathy which was noted to have been diagnosed 
after a routine stress test in October 1996, with the onset 
of symptoms one year prior, ischemic heart disease, 
congestive heart failure, coronary artery disease, and lung 
disease.  The veteran was noted to have had glucose 
intolerance diagnosed in January 1997.  Laboratory testing 
revealed that the veteran's glucose levels were elevated 
during the time period referenced.  In July 1999 the veteran 
was noted to be doing better with glucose control.  In March 
2000 the veteran was noted to be noncompliant following a 
diabetic diet and he was noted to have hyperglycemia.  He was 
taking Glucotrol XL.  In July 2003 the veteran was found to 
have end-stage congestive heart failure, multi-system organ 
failure, and hyperkalemia.  He was discharged to his home for 
comfort care.  

Private treatment reports from Highland Rim Medical Center 
dated from 1995 to 2003 reveal that the veteran was referred 
for a diabetic check-up in February 1997.  He was taking 
Glucotrol.  In October 2000 the veteran was noted to be 
taking Glucotrol and Glucophage for his diabetes.

Associated with the claims file is a letter from L. Barnes, 
M.D., dated in June 2004.  Dr. Barnes reported that the 
veteran was diagnosed with type II diabetes mellitus in July 
1999.  He said the veteran also had a malignant melanoma of 
the upper back with surgical excision in April 2002.  

A VA medical opinion was obtained in October 2004.  The 
physician reviewed the claims file.  The reviewer stated that 
the veteran's death certificate stated that the veteran died 
from acute renal failure, dilated cardiomyopathy, and 
ischemic heart disease.  He noted that the veteran also had 
asthma, COPD, end state lung disease, and a melanoma.  The 
examiner found that the veteran's heart problems existed at 
least a year before the onset of diabetes.  He said at the 
time of the veteran's death the veteran's diabetes was 
controlled with a low dose of oral Glucatrol.  He said that 
the veteran's medical records did not show the veteran to 
have severe or significant secondary effects of diabetes.  He 
opined that the veteran's other pre-existing severe health 
problems led to his demise and that diabetes did not play a 
significant role in the veteran's demise.  

Dr. Barnes submitted another letter dated in December 2004 
and reported that the veteran died as a result of acute renal 
failure complicating ischemic heart disease with severe 
congestive cardiomyopathy, COPD, and diabetes as contributing 
factors.  He said diabetes is currently considered by medical 
experts as a primarily vascular disease and as such was a 
direct cause of the ischemic heart disease that killed the 
veteran.  

A medical opinion was obtained by an endocrinologist at VA in 
February 2005.  After review of the claims file, the examiner 
concluded that the veteran's severe ischemic heart disease 
and dilated cardiomyopathy antedated the diagnosis of 
diabetes mellitus type 2 by several years.  She said the 
conclusion reached by Dr. Barnes was incorrect.  She said 
that while diabetes is recognized as a major factor in the 
development of diffuse vascular disease, it cannot be 
implicated in causing vascular disease before it occurs.  She 
said that the veteran's death was caused by multi-organ 
failure, secondary to end stage dilated cardiomyopathy and 
biventricular heart failure.  She noted that the veteran's 
kidneys failed terminally.  The examiner also stated that the 
veteran's ischemic heart disease and cardiomyopathy were not 
caused by diabetes mellitus type 2.  Finally, she concluded 
that diabetes mellitus type 2 did not contribute materially 
to the veteran's general medical condition after it was 
diagnosed in 1999, diabetes mellitus type 2 did not 
exacerbate his advanced ischemic heart disease or dilated 
cardiomyopathy, and diabetes mellitus type 2 did not 
contribute to the veteran's cause of death.  

Dr. Barnes submitted another letter dated in April 2005 and 
noted that the veteran's medical records showed two 
distinctly abnormal glucose values in 1997, which would 
satisfy the criteria for the diagnosis of diabetes.  He said 
the values were obtained at Dr. Bourge's (R. Bourge, M.D., of 
the University of Alabama) office in Birmingham, Alabama.  He 
noted that the veteran's glucose was 204 in February 1997 and 
212 in June 1997.  Dr. Barnes noted that he had not 
corroborated the findings because the veteran was not seen by 
Dr. Barnes from February 1997 to July 1999.  He opined that 
the glucose values should serve to predate the onset of 
diabetes to early 1997.

Also associated with the claims file is a letter from B. 
Rayburn, M.D., of the University of Alabama, dated in June 
2005.  Dr. Rayburn said the veteran was initially diagnosed 
with congestive heart failure in October 1996 and had 
symptoms dating at least a year prior to that.  He said the 
veteran's care was complicated by mild coronary artery 
disease and severe COPD.  He said the veteran was advised to 
seek further care for his problems but he was reluctant to 
proceed with certain types of care.  He said in the end the 
veteran expired as a result of his cardiomyopathy and COPD.  
He noted the veteran's care was further complicated by 
diabetes and peripheral vascular disease.  

The appellant provided testimony at a hearing at the RO 
before a decision review officer (DRO) in June 2005 and at a 
Board video conference hearing in June 2006.  The appellant 
testified that the veteran was diagnosed with diabetes 
mellitus in July 1999 but that his glucose levels were high 
as early as January 1997.  She said that she noticed the 
veteran had increased thirst, irritability, and began 
carrying snacks as early as 1993.  She said in early 1995 the 
veteran had a hypoglycemic episode.  She said the veteran's 
cardiomyopathy was diagnosed in October 1996.  She testified 
that the veteran's cardiologist was very concerned that the 
veteran's diabetes mellitus contributed to his heart and lung 
ailments.  The appellant said the veteran did not have a 
history of diabetes in his family.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as cardiovascular-renal 
disease or diabetes, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  Certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even though there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 38 C.F.R. § 
3.309(e) (2006).  The term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the Vietnam era.  The diseases for which service connection 
may be presumed to be due to an association with herbicide 
agents include Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  A veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  Id.   

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2005); 38 C.F.R. § 3.312 (2006).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2006).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2006).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2006).  Under 38 
C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2006).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.

In this case the veteran had service in Vietnam.  Therefore, 
exposure to herbicides is conceded.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).  The veteran's diabetes mellitus 
type II is therefore presumed to have been the result of in-
service disease or injury.  38 C.F.R. § 3.309(e) (2006).  

The veteran died in July 2003.  The appellant's claim is 
based on the theory that the veteran's diabetes contributed 
to his death.  The record has been reviewed with respect to 
the all disabilities reported on the death certificate.  In 
this case, the service medical records do not make reference 
to complaints or findings concerning problems with any vital 
organ, nor were such findings reported until many years after 
service.  The veteran's private physician, Dr. Barnes, opined 
that the veteran's diabetes was a direct cause of the 
ischemic heart disease which killed the veteran because 
diabetes is considered by medical experts to be primarily a 
vascular disease.  He also noted that the veteran's diabetes 
had its onset in early 1997.  Dr. Rayburn said the veteran 
expired as a result of his cardiomyopathy and COPD.  He said 
the veteran's care was further complicated by diabetes and 
peripheral vascular disease.  

The October 2004 VA reviewer said the veteran's heart 
problems existed at least a year before the onset of 
diabetes.  He said at the time of the veteran's death the 
veteran's diabetes was controlled with a low dose of oral 
Glucatrol.  He said that the veteran's medical records did 
not show the veteran to have severe or significant secondary 
effects of diabetes.  He opined that the veteran's other pre-
existing severe health problems led to his demise and that 
diabetes did not play a significant role in the veteran's 
demise.  The June 2005 VA reviewer said the veteran's severe 
ischemic heart disease and dilated cardiomyopathy antedated 
the diagnosis of diabetes mellitus type 2 by several years.  
She said the conclusion reached by Dr. Barnes was incorrect.  
She said that while diabetes is recognized as a major factor 
in the development of diffuse vascular disease, it cannot be 
implicated in causing vascular disease before it occurs.  She 
said that the veteran's death was caused by multi-organ 
failure, secondary to end stage dilated cardiomyopathy and 
biventricular heart failure.  She noted that the veteran's 
kidneys failed terminally.  The examiner also stated that the 
veteran's ischemic heart disease and cardiomyopathy were not 
caused by diabetes mellitus type 2.  Finally, she concluded 
that diabetes mellitus type 2 did not contribute materially 
to the veteran's general medical condition after it was 
diagnosed in 1999, diabetes mellitus type 2 did not 
exacerbate his advanced ischemic heart disease or dilated 
cardiomyopathy, and diabetes mellitus type 2 did not 
contribute to the veteran's cause of death.  

Even assuming that the veteran had a clearly established 
problem with diabetes mellitus as early as the beginning of 
1997, there is still no evidence that the veteran's diabetes 
pre-dated his diagnosis of cardiomyopathy, which was 
definitively diagnosed in October 1996 with symptoms as early 
as one year prior to that date.  This fact was noted by the 
VA examiners who reviewed the file.  The death certificate 
lists diabetes mellitus as a significant condition 
contributing to death but not resulting in the underlying 
cause.  While Dr. Rayburn said the veteran's care was further 
complicated by diabetes and peripheral vascular disease that 
opinion is not equivalent to saying that the veteran's 
diabetes mellitus contributed substantially to the veteran's 
death.  Both VA examiners concluded that the veteran's 
diabetes mellitus did not play a material role in his death.  
The June 2005 examiner said that the veteran's death was 
caused by multi-organ failure secondary to end stage dilated 
cardiomyopathy and biventricular heart failure, that the 
veteran's ischemic heart disease and cardiomyopathy were not 
caused by diabetes mellitus type 2, that diabetes mellitus 
type 2 did not contribute materially to the veteran's general 
medical condition after it was diagnosed in 1999, that 
diabetes mellitus type 2 did not exacerbate his advanced 
ischemic heart disease or dilated cardiomyopathy, and that 
diabetes mellitus type 2 did not contribute to the veteran's 
cause of death.  

The June 2005 examiner bolstered her opinion by providing an 
explanation.  She said that while diabetes is recognized as a 
major factor in the development of diffuse vascular disease, 
it cannot be implicated in causing vascular disease before it 
occurs.  The appellant testified that the veteran had 
symptoms of diabetes as early as 1993 but the medical record 
is silent for any evidence of elevated glucose levels prior 
to January 1997.  Consequently, the Board finds that the VA 
reviewers' conclusions that diabetes mellitus did not 
contribute to the veteran's cause of death to be 
determinative.  The VA examiners' conclusions are consistent 
with the record that they had obviously reviewed, something 
not done by others who provided opinions.  The Board 
therefore gives greater weight to the opinions that weigh 
against the appellant's claim.

Although the appellant contends the veteran's diabetes 
mellitus was a contributing factor in the veteran's death, 
there is no indication, and she does not contend, that she 
has any education, training, or experience that would make 
her competent to render medical opinions concerning 
etiological relationships.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

As noted above, the Board has determined that the VA medical 
opinions are of greater evidentiary weight than the private 
medical opinions of record.  The preponderance of the 
evidence is therefore against the appellant's claim.  The 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in May 2004.  The RO 
notified the appellant of the evidence/information required 
to establish service connection for cause of the veteran's 
death in June 2004.  The appellant was informed of the 
evidence VA was responsible for obtaining and of the evidence 
the appellant was responsible for obtaining.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, while notice was not provided with respect to 
an award of an effective date, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Board does not have jurisdiction 
over such an issue.  Consequently, a remand of the claim is 
not required.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2005) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2006).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports.  The appellant's case was forwarded to two VA 
physicians for medical opinions.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her claim.  The Board is not aware of any such 
evidence.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


